Citation Nr: 1207383	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-24 081	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to disability rating in excess of 20 percent for diabetes mellitus, type I, with hypertension and retinopathy prior to July 31, 2009, and in excess of 40 percent thereafter.  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty for training from January 1973 to July 1973.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied a rating in excess of 20 percent for diabetes mellitus with hypertension and retinopathy.  

The appellant appealed the RO's determination via his submission of a timely VA Form 9 in July 2009.  Before the matter was certified to the RO, in a March 2010 rating decision, the RO increased the rating for the appellant's service-connected diabetes mellitus with hypertension and retinopathy to 40 percent, effective July 31, 2009.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In connection with his appeal, the appellant requested and was scheduled for a Board videoconference hearing, to be held in February 2012.  As set forth below, prior to the hearing, the appellant contacted the RO and indicated that he wished to withdraw this appeal.  


FINDINGS OF FACT

1.  The appellant in this case served on active duty for training from January 1973 to July 1973.  

2.  On February 7, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


